Title: To James Madison from Jacob Wagner, 19 August 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Department of State 19 Augt. 1806

I am sorry that another unexpected obstacle is likely still longer to retard the departure of the Tunisians.  The Secretary of the Navy has forwarded letters of the 13th, of which the enclosed copies were furnished only yesterday.  An indemnity for the annulling of the debentures by shifting the cargo would be a mere form; and if no Treasury arrangement could dispense with the inconvenience incurred by such irregularity, it would be a matter of course to pay them out of the Barbary fund, which would be no more than another ceremony.  Having stated these ideas to the Chief Clerk of the Navy Department, and that I could undertake that the debentures, if not restored by a Treasury operation, should be paid out of the Barbary fund, he promised to communicate my ideas to Mr. Smith.  How far it is probable that this will be the means of his retracting the Step you may judge: perhaps it may be necessary for you to interpose to prevent delay.
At the time orders were given to Mr. Cathcart to charter the merchant vessel, I applied for an order to Lieutt. Wederstrandt to deliver the Franklin’s cargo to him, and was promised that it should be immediately sent; yet it appears from the enclosed letter from Mr. Cathcart, that the order had not reached Boston on the 13th. inst. but I am assured that it has actually been transmitted, though not at the time.
I have the honor to be, Dr. Sir, with the greatest respect Your most obed. Servt.

Jacob Wagner

